Citation Nr: 1604264	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  11-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA). Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014, the RO sent the Veteran a supplemental statement of the case (SSOC) discussed pertinent evidence associated with the record after the issuance of the statement of the case.  The SSOC was returned as undeliverable, and the record indicates a new address for the Veteran.  See August 6, 2015 letter to Veteran.  Accordingly, remand is necessary so the SSOC can be resent to the Veteran at his correct address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996) (where a mailing is returned as undeliverable and a veteran's claims file discloses other possible and plausible addresses, VA must attempt to locate the veteran at the alternative known addresses).  

Accordingly, the case is REMANDED for the following action:

Re-issue the SSOC regarding the claims on appeal to the Veteran's current address of record.  See August 6, 2015 letter to the Veteran.  An appropriate period of time should be allowed for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

